IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2158 Disciplinary Docket No. 3
                  Petitioner                :
                                            :
              v.                            :   No. 32 DB 2013
                                            :
LAWRENCE D’AMBROSIO,                        :   Attorney Registration No. 6512
               Respondent                   :   (Erie County)


                                       ORDER


PER CURIAM:


              AND NOW, this 13th day of August, 2015, in light of the medical statement

submitted in support of the averment of disability, Respondent is immediately

transferred to inactive status for an indefinite period and until further Order of the Court

per Pa.R.D.E. 301(e), and he shall comply with all of the provisions of Pa.R.D.E. 217.

       All pending disciplinary proceedings shall be held in abeyance except for the

perpetuation of testimony and the preservation of documentary evidence.